           Case 1:18-cv-01011-RP Document 44 Filed 09/03/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

DARREN LUBBE,                                       §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:18-CV-1011-RP
                                                    §
MARK MILANOVICH, et al.,                            §
                                                    §
                Defendants.                         §

                                               ORDER

        Before the Court is the report and recommendation of United States Magistrate Judge Mark

Lane concerning the motion to dismiss filed by Defendants Christopher Mulch, Brandon Negri,

Christopher Block, Jeoff Williams, Thomas Ruocco, and Mark Milanovich (together, “Defendants”),

(Dkt. 32). (R.&R., Dkt. 40). In his report and recommendation, Judge Lane recommends that the

Court (1) grant the motion and dismiss with prejudice Lubbe’s First Amendment free exercise claim

and stigma plus infringement due process claim because Defendants are entitled to qualified

immunity on those claims and (2) deny the motion as to Lubbe’s First Amendment right to petition

claim, substantive due process claim based on his alleged constructive discharge from DPS, and

equal protection claim. (Id. at 19). Lubbe timely filed objections to the portion of the report and

recommendation that recommends this Court dismiss Lubbe’s stigma-plus infringement claim,

(Objs., Dkt. 41).

        A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C. §

636(b)(1)(C). Because Lubbe timely objected to the portion of the report and recommendation

regarding Lubbe’s stigma-plus infringement claim, the Court reviews that portion of the report and


                                                   1
          Case 1:18-cv-01011-RP Document 44 Filed 09/03/20 Page 2 of 2



recommendation de novo. Having done so, the Court overrules Lubbe’s objections and adopts that

portion of the report and recommendation as its own order. The portions that the parties did not

object to were reviewed for clear error. Having done so, the Court finds no clear error and adopts

those portions of the report and recommendation as its own order.

       Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Mark Lane, (R. & R., Dkt. 40), is ADOPTED.

       IT IS ORDERED that Defendants’ motion to dismiss, (Dkt. 32), is GRANTED IN

PART and DENIED IN PART in accordance with this Order and the report and

recommendation it adopts.

       The Court DISMISSES WITH PREJUDICE Lubbe’s First Amendment free exercise

claim and stigma plus infringement due process claim.

       For clarity, the Court ORDERS Lubbe to file an amended complaint that omits those

claims on or before September 17, 2020. No other substantive changes are allowed.

       SIGNED on September 3, 2020.




                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE




                                                 2
